DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the requirement for unity of invention in the reply filed on 03/03/2022 is acknowledged. The traversal is on the ground that “[search] and consideration of all claims can be carried out without serious burden,” and Applicant supports this assertion by citing to MPEP 803. Applicant also states that “the alleged different Species are substantially related, such that search and consideration of one Species would necessarily encompass search and consideration of the other(s).” This is not found persuasive because the section of the MPEP cited by Applicant regarding establishing burden concerns nation U.S. restriction practice applied to applications filed under 35 U.S.C. 111; whereas, the instant application is a national stage application filed under 35 U.S.C. 371 such that arguments regarding burden are not applicable (e.g., see: MPEP 1850). Applicant’s remarks do not distinctly and specifically point out any error(s) in the detailed subject matter of the unity of invention requirement mailed 01/12/2022. Also, the unity of invention requirement is not an election of species requirement, as implied by Applicant’s remarks. Therefore, the requirement is still deemed proper and is therefore made FINAL.
Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-8 are objected to because of the following informalities:
Claim 1 recites “an internal combustion engine” in line 3, which should be amended to instead recite --[[an]] the internal combustion engine-- for consistency and proper antecedent basis with “an internal combustion engine” in line 1 of the claim.
Each of claims 2-8 recites “an internal combustion engine” in line 1, which should be amended in each instance to instead recite --[[an]] the internal combustion engine-- for consistency and proper antecedent basis with “an internal combustion engine” in line 1 of claim 1.
Claim 3 recites “the voltage target value” in line 3, which should be amended to instead recite --the predetermined
Claim 4 recites “the voltage target value” in line 3, which should be amended to instead recite --the predetermined voltage target value-- for consistency and proper antecedent basis with “a predetermined voltage target value” in lines 4-5 of claim 2.
Claim 5 recites “the current target value” in line 3, which should be amended to instead recite --the predetermined current target value-- for consistency and proper antecedent basis with “a predetermined current target value” in lines 8-9 of claim 2.
Claim 6 recites “the current target value” in line 3, which should be amended to instead recite --the predetermined current target value-- for consistency and proper antecedent basis with “a predetermined current target value” in lines 8-9 of claim 2.
Claim 7 recites “the current target value” in line 3, which should be amended to instead recite --the predetermined current target value-- for consistency and proper antecedent basis with “a predetermined current target value” in lines 8-9 of claim 2.
Claim 8 recites “the ignition control unit controls the energization and” in line 6 before next reciting “cutting off the primary current…” beginning on line 7 after an indent; however, there is no apparent reason why these claim phrases are on separate lines and differentiated via the inclusion of the indent on line 7, and it appears that these recitations should instead be merged to form a continuous recitation as --the ignition control unit controls the energization and cutting off the primary current-- for reasons of grammar and clarity.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “ignition control unit” in claims 1-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function. As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where Applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
Firstly, it appears that the term “continuously transmits” in “wherein the ignition control unit continuously transmits a first pulse signal to an igniter […] and continuously transmits a second pulse signal to the igniter” in lines 5-7 of claim 1 is used by the claim to mean “sends out with gaps,” while the accepted meaning is “sends out without interruption or gaps.” The term is indefinite because the specification does not clearly redefine the term. Applicant’s specification states that “[at] time T2, the ignition control unit 83 performs pulse width modulation on the ignition signal SA, and continuously outputs the ignition signal SA based on a pulse signal to the igniter 340 [and as] a result, in the ignition signal SA, switching from ON to OFF and switching from OFF to ON are alternately repeated” in ¶ 0069, the “ignition control unit 83 performs the pulse width modulation on the ignition signal SA as described above from the time T2 to the time T3
Next, it appears that the term “igniter” in claim 1 is used by the claim to have a meaning that includes “a transistor, a field effect transistor (FET), or the like,” while the accepted meaning is either “a device for igniting a fuel mixture in an engine” or “a device for causing an electric arc.” The term is indefinite because the specification does not clearly redefine the term. Applicant’s specification states that “[a] transistor, a field effect transistor (FET), or the like is used for the igniter 340” in ¶ 0060; however, it is unclear whether this statement is intended to be a clear lexicographic definition (especially in view of the unspecific phrase “or the like”) or a description of a preferred embodiment.
Additionally, it is unclear what exactly is meant by the term “before dielectric breakdown between electrodes of the spark plug” in lines 6-7 of claim 1, in view of at least ¶ 0071 of Applicant’s specification which states that “[the] corona discharge in the present embodiment is a phenomenon in which the air-fuel mixture is ionized when a small amount of discharge current flows between the center electrode 210 and the outer electrode 220 of the spark plug 200 due to partial dielectric breakdown,” with at least ¶ 0068-0071 of Applicant’s specification further indicating that the aforementioned “partial dielectric breakdown” of the corona discharge occurs during a corona discharge period from a time T2 to a time T3 corresponding to a period of the first pulse signal. In other words, it is unclear what exactly is meant by the term “before dielectric breakdown between electrodes of the spark plug” in lines 6-7 of claim 1 because Applicant’s specification indicates that “partial dielectric breakdown,” which is nevertheless “dielectric breakdown between electrodes of the spark plug,” occurs during transmission 
Claims 2-8 are dependent from claim 1, such that claims 2-8 also include the indefinite subject matter recited by claim 1, such that claims 2-8 are also rejected for at least the same reasons that claim 1 is rejected, as discussed in detail directly above with respect to claim 1.

Claim 2 recites “wherein the ignition control unit performs pulse width modulation on the first pulse signal” in lines 3-4, and “the ignition control unit performs pulse width modulation on the second pulse signal” in lines 7-8. Claim 2 is dependent from claim 1, and claim 1 recites “wherein the ignition control unit continuously transmits a first pulse signal to an igniter […] and continuously transmits a second pulse signal to the igniter” in lines 5-7 of claim 1. As best understood by the examiner, the term “pulse width modulation” according to its customary and ordinary meaning effectively chops up an electrical signal into discrete parts, while the accepted meaning of the term “continuously transmits” is “sends out without interruption or gaps.” Therefore, it is unclear what exactly is meant by claims 1 and 2 together, given that claim 1 appears to require that transmission of each of the first pulse signal and the second pulse signal occurs without interruption or gaps, whereas claim 2 appears to differently require that transmission of each of the first pulse signal and the second pulse signal includes interruptions or gaps.
Claims 3-7 are dependent from claim 2, such that claims 3-7 also include the indefinite subject matter recited by claim 2, such that claims 3-7 are also 

Claim 4 recites “the dielectric breakdown voltage detected when the spark plug is discharged in the past” in lines 3-4. Claim 4 is dependent from claim 1 via claims 2 and 3, and claim 3 recites “a dielectric breakdown voltage between the electrodes of the spark plug” in lines 3-4. Specifically, it is unclear whether “the dielectric breakdown voltage detected when the spark plug is discharged in the past” in lines 3-4 of claim 4 is intended to be the same as or different from “a dielectric breakdown voltage between the electrodes of the spark plug” in lines 3-4 of claim 3, and, in the latter case, it is unclear what exactly is meant by “the dielectric breakdown voltage detected when the spark plug is discharged in the past” in lines 3-4 of claim 4 given that claims 1-4 do not appear to previously introduce “a dielectric breakdown voltage detected when the spark plug is discharged in the past.” Thus, there appears to be improper antecedent basis for the limitation in the claim.

Claim 5 recites “a state of the electrode of the spark plug” in line 4. Claim 5 is dependent from claim 1 via claim 2, and claim 1 recites “electrodes of the spark plug” in lines 6-7. Specifically, it is unclear whether “the electrode” in line 4 of claim 5 is merely a misstating of --electrodes-- or whether “the electrode” in line 4 of claim 5 is intended to refer to a particular one of the “electrodes of the spark plug,” and, in the latter case, it is unclear which of the “electrodes of the spark plug” is intended to be “the electrode of the 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 2 recites “wherein the ignition control unit performs pulse width modulation on the first pulse signal” in lines 3-4, and “the ignition control unit performs pulse width modulation on the second pulse signal” in lines 7-8. Claim 2 is dependent from claim 1, and claim 1 recites “wherein the ignition control unit continuously transmits a first pulse signal to an igniter […] and continuously transmits a second pulse signal to the igniter” in lines 5-7 of claim 1. As best understood by the examiner, the term “pulse width modulation” according to its customary and ordinary meaning effectively chops up an sends out without interruption or gaps.” Therefore, claim 1 appears to require that transmission of each of the first pulse signal and the second pulse signal occurs without interruption or gaps, whereas claim 2 appears to differently require that transmission of each of the first pulse signal and the second pulse signal includes interruptions or gaps. Thus, claim 2 appears to be of improper dependent form for failing to include all the limitations of the claim upon which it depends.
Claims 3-7 are dependent from claim 2, such that claims 3-7 also include the subject matter being of improper dependent form recited by claim 2, such that claims 3-7 are also rejected for at least the same reasons that claim 2 is rejected, as discussed in detail directly above with respect to claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0096979 to Kinoshita et al. (hereinafter: “Kinoshita”).
With respect to claim 1, Kinoshita teaches a control device for an internal combustion engine (apparent from at least Figs. 1-3 in view of at least ¶ 0009) comprising: an ignition control unit that controls energization of an ignition coil that applies electric energy to a spark plug that discharges in a cylinder of an internal combustion engine to ignite a fuel, wherein the ignition control unit continuously transmits a first pulse signal to an igniter connected to the ignition coil before dielectric breakdown between electrodes of the spark plug, and continuously transmits a second pulse signal to the igniter after the dielectric breakdown between the electrodes of the spark plug to control the energization of the ignition coil, and a period of the first pulse signal is shorter than a period of the second pulse signal [for example, as depicted by at least Figs. 1-8, a high frequency power source (voltage applying unit) 20, as designed (without modification), is capable of performing functions to control energization of an ignition coil 18, via a first switching element 41, electrically connected to an ignition plug 16 (e.g., “spark plug”) having a center electrode 161 and a ground electrode 163 to ignite fuel in a cylinder (combustion chamber) of an internal combustion engine, including by performing single streamer discharge via controlling alternating current (AC) voltage via a first pulsed high signal (e.g., “first pulse signal”) to the first switching element 41 (e.g., “igniter”) for a first output period in a first combustion cycle in which a partial breakdown occurs while a total breakdown is avoided, and by performing arc discharge via controlling the AC voltage via a second pulsed high signal (e.g., “second pulse signal”) to the first switching element 41 for a second output period in a second combustion cycle in which a total breakdown is caused, where the second output period is longer than the first output period, at times including when the second combustion cycle is after the first combustion cycle, such that it is understood that the ignition control system 10 is the same as (or equivalent to) an “ignition control unit”].

With respect to claim 8, Kinoshita teaches the control device for an internal combustion engine according to claim 1, wherein the ignition coil has a primary coil (18A) through which a primary current flows and a secondary coil (18B) that generates a voltage between the electrodes of the spark plug when the primary current is energized and cut off, and the ignition control unit controls the energization and cutting off of the primary current using the first pulse signal and the second pulse signal so as to control the voltage generated between the electrodes of the spark plug by the secondary coil and a current flowing through the secondary coil (apparent from at least Figs. 1-4).

Subject Matter Not Rejected Over the Prior Art
Claim 2 may be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claims 3-7 are dependent from claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on the attached PTO-892 Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747